—Judgment, Supreme Court, New York County (Marjory Fields, J.), entered January 24, 2001, in an action for divorce, inter alia, awarding plaintiff exclusive possession of the former marital residence and maintenance of $100 per week for three years retroactive to July 23, 1998, the first day of trial, with interest, unanimously affirmed, without costs.
Plaintiff was properly given exclusive possession of the marital residence, a rent stabilized apartment, until she remarries, voluntarily vacates or dies, where it appears that she moved into the apartment before the marriage and has been solely responsible for the rent since defendant moved out, and her friends and family live in the metropolitan area, whereas defendant resides in Canada near his family. We note that the court also ruled that should the building convert to a cooperative, any money derived from a sale of the apartment or an inducement by the landlord to vacate is to be divided equally between the parties. The award of maintenance appropriately took into account a marriage that lasted 16 years, defendant’s diminished earning capacity, plaintiff’s poor health and plaintiff’s enrollment in veterinary school and resulting prospect of self-sufficiency. We have considered and rejected defendant’s other arguments, including that he is entitled to an equitable share of plaintiff’s interest in her family’s business and that marital debts were not equitably apportioned between the parties. Concur—Williams, P.J., Tom, Saxe, Friedman and Marlow, JJ.